PER CURIAM.
The defendant’s motion for clarification is granted.
On February 28,1992, 593 So.2d 377, this court rendered an order relating to the presence of defense counsel during pre-indictment lineup proceedings. This court subsequently granted the state’s application for rehearing on April 3, 1992 and fixed the case for argument on May 28, 1992.
On April 9, 1992, the grand jury returned an indictment formally charging the defendant with first-degree murder, thereby rendering moot any question of the correctness of this court’s February 28, 1992 order. If and when the lineup started on February 14, 1992 is resumed, the state must conduct the lineup in a post-indictment context.
With the case in its present stage, the granting of the application for rehearing having set aside this court’s February 28, 1992 order, we neither approve nor disapprove any orders previously issued by any court in this matter. The question is reserved for the future, should a case with similar facts arise.
Accordingly, the defendant’s application to review the district court’s ruling on the pre-indictment lineup, originally granted by this court and later recalled on application for rehearing, is dismissed as moot.